                                                                           J S -6
 1

 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10   IMADE JATI,
                                                    Case No. 8:20-00464 JFW (ADS)
11                                Petitioner,

12                                v.                ORDER DISMISSING HABEAS CORPUS
                                                    PETITION AND DENYING
13    RALPH DIAZ, Secretary, CDCR,                  CERTIFICATE OF APPEALABILITY

14                                Respondent.

15

16          Before the Court is a Petition for Writ of Habeas Corpus (“Petition”) filed by

17   Petitioner Imade Jati, an inmate at Correctional Training Facility in Soledad, California.

18   [Dkt. No. 1]. The Court’s review of the Petition, the Court’s own records, and public

19   records reveals that this Petition is a second or successive petition and Petitioner has

20   not obtained permission from the Ninth Circuit Court of Appeals before filing it.

21   I.     RELEVANT BACKGROUND

22          The Court restates here the procedural background from the 2019 opinion of the

23   Orange County Superior Court, attached to the Petition:

24
 1          Petitioner is presently serving a sentence of 80 years in state prison,
            imposed in 2010 after a jury found him guilty of a total of 13 counts of
 2          forcible rape, sexual penetration with a foreign object by force and sexual
            penetration of a minor by a foreign object. The court additionally ordered
 3          petitioner to pay the maximum restitution fine of $10,000 pursuant to
            Penal Code § 1202.4(b), as well as the criminal assessment fee of $30 and
 4          court security fee of $30. Judgment was affirmed by the Court of Appeal
            in 2011 (G043699). Petitions for writ of habeas corpus have been denied
 5          in [the Superior Court for Orange County] (M-14210) and the United
            States District Court for the Central District of California (SACV-12-20273
 6          GAF).

 7   [Dkt. No. 1, p. 15].

8           A review of this Court’s own records reflects that on November 6, 2012, Petitioner

 9   filed a Petition for Writ of Habeas Corpus by a Person in State Custody commencing

10   Case No. 12-20273 GAF (AN) (“First Habeas Action”), challenging his 2010 conviction.

11   After determining that Petitioner was not entitled to habeas relief, judgment was

12   entered dismissing the First Habeas Action with prejudice on October 21, 2013. [First

13   Habeas Action, Case No. 12-20273, Dkt. Nos. 23 and 29].

14          On February 27, 2020, Petitioner filed the instant Petition. [Dkt. No. 1].

15   Petitioner asserts (1) the restitution and prison term imposed by the Superior Court

16   violated due process because they were imposed without first holding a hearing on

17   Petitioner’s ability to pay restitution and (2) the Superior Court’s denial of Petitioner’s

18   second state habeas petition in 2019 violated due process. [Id., pp. 10–14]. Although

19   the Petition indicates it is Petitioner’s first federal habeas petition, [Id., p. 5], it attaches

20   a copy of a 2019 Superior Court order denying Petitioner’s second state habeas petition,

21   stating that a federal writ of habeas corpus was previously denied in the Central District

22   of California. [Id., p. 15].

23

24


                                                         2
 1   II.    DISCUSSION

 2          This Petition is an improper second or successive habeas petition. 28 U.S.C.

 3   § 2244 reads, in pertinent part, as follows:

 4          (b) (1) A claim presented in a second or successive habeas corpus
            application under section 2254 that was presented in a prior application
 5          shall be dismissed.
            ...
 6          (3) (A) Before a second or successive application permitted by this section
            is filed in the district court, the applicant shall move in the appropriate
 7          court of appeals for an order authorizing the district court to consider the
            application.
8

 9   28 U.S.C. § 2244; see also Rule 9 of the Rules Governing § 2254 Cases (“Before

10   presenting a second or successive motion, the moving party must obtain an order from

11   the appropriate court of appeals authorizing the district court to consider the motion . . .

12   .”). Furthermore, Rule 4 of the Rules Governing § 2254 Cases provides that if it plainly

13   appears from the face of the petition and any exhibits attached to it that the Petitioner is

14   not entitled to relief in the district court, the judge shall summarily dismiss the petition.

15          The instant Petition is a second federal habeas petition challenging Petitioner’s

16   2010 judgment of conviction in the Orange County Superior Court. Petitioner has

17   provided no evidence that he obtained Ninth Circuit permission to file a second or

18   successive petition. A search of the Ninth Circuit’s electronic docketing system does not

19   reflect that Petitioner sought or obtained permission. “If an application is ‘second or

20   successive,’ the petitioner must obtain leave from the Court of Appeals before filing it

21   with the district court.” Magwood v. Patterson, 561 U.S. 320, 330–31 (2010) (citing

22   27 U.S.C. § 2244(b)(3)(A)). “When the AEDPA is in play, the district court may not, in

23   the absence of proper authorization from the court of appeals, consider a second or

24


                                                      3
 1   successive habeas application.” Cooper v. Calderon, 274 F.3d 1270, 1274 (9th Cir. 2001)

 2   (per curiam) (internal quotations and citation omitted).

 3   III.   CONCLUSION

 4          The Petition is a “second or successive” petition without evidence that Petitioner

 5   obtained prior approval to file it by the Ninth Circuit Court of Appeals. As such, this

 6   Court lacks jurisdiction to consider its merits. Based on the foregoing, IT IS ORDERED

 7   THAT the Petition is summarily dismissed without prejudice for lack of jurisdiction.

8

 9   Dated: March 16, 2020                           __                     _
                                               THE HONORABLE JOHN F. WALTER
10                                             United States District Judge

11   Presented by:

12   ____/s/ Autumn D. Spaeth____________
     THE HONORABLE AUTUMN D. SPAETH
13   United States Magistrate Judge

14

15

16

17

18

19

20

21

22

23

24


                                                     4
